Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
As for claim 1, the prior art fails to teach or disclose an illuminating device comprising: 
a light guide plate comprising an emitting surface and an incidence surface
 a plurality of light sources which are mounted on a printed circuit board facing the incident surface that emit light to the incidence surface,
 the printed circuit board includes a first edge and a second edge opposing to the first edge, in a plan view,  the second edge is flat, the first edge is curved in an arc shape so as to be concave toward the second edge, and in a plan view, a first distance between the first edge and the second edge in a center of a long side direction of the printed circuit board is shorter than a second distance between the first edge and the second edge in an edge of the long side direction.
The closest prior art found was FU US As for claim 1, the closest prior art found was FU US 2015/0370004. Fu discloses an illuminating device comprising: a light guide plate 6 comprising an emitting surface (upper surface of 6, Fig 3), and an incidence surface (edge near LEDs); a printed circuit board 2 facing the incidence surface; and a plurality of light sources 1 which are mounted on the printed circuit board and emit light to the incidence surface, wherein the printed circuit board includes a first edge and a second edge opposing to the first edge, in a plan view (see edges of 2), one of the surfaces is curved, but Fu fails to teach the second edge is flat, the first edge is curved in an arc shape so as to be concave toward the second edge, and in a plan view, a first distance between the first edge and the second edge in a center of a long side direction of the printed circuit board is shorter than a second distance between the first edge and the second edge in an edge of the long side direction. Fu discloses an illuminating device comprising: a light guide plate 6 comprising an emitting surface (upper surface of 6, Fig 3), and an incidence surface (edge near LEDs); a printed circuit board 2 facing the incidence surface; and a plurality of light sources 1 which are mounted on the printed circuit board and emit light to the incidence surface, wherein the printed circuit board includes a first edge and a second edge opposing to the first edge, in a plan view (see edges of 2), one of the surfaces is curved, but Fu fails to teach the second edge is flat, the first edge is curved in an arc shape so as to be concave toward the second edge, and in a plan view, a first distance between the first edge and the second edge in a center of a long side direction of the printed circuit board is shorter than a second distance between the first edge and the second edge in an edge of the long side direction.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KWON ‘085 and KAMADA ‘073 disclose relevant LED lighting devices that have curved displays and/or curved light guide plates, which is relevant to the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336. The examiner can normally be reached Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875